DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/07/2021 have been placed in record and considered by the examiner.


Reason for Allowances
Claims 1-3, 6-8, 11-13, 16-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to teach " wherein a TB with cyclic redundancy check (CRC) for the first downlink data is segmented into two code blocks with a size of 972 bits and one of the two code blocks is shortened by 4 bits, based on 1916 bits of the TB for the first downlink data and based on 24 bits of the CRC and based on a code rate of 1/2 supported for the first downlink data.”  as substantially described in independent claim 1. These limitations, in combination with the other features of claim 1, are not taught nor suggested by the prior art of record. Accordingly, applicant’s claim is allowed for these reasons and for the reasons recited by the applicant remarks filed on October 22, 2021.

Application’s independent claims 8, 11, 18 are allowed for the same reason as set forth above.

Application’s dependent claims 2-3, 6-7 and 12-13, 16-17 are allowed for the same reason as set forth above for their respective independent claim.

Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M Mostazir Rahman/Examiner, Art Unit 2411         

/HARRY H KIM/Primary Examiner, Art Unit 2411